DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed December 16, 2020.   In the applicant’s reply; claims 1, 3 and 5-6 were amended.  Claims 1-10 are pending in this application.

Examiner Note – 35 U.S.C. 112 Sixth Paragraph
Claims 1-10 are considered to be allowable subject matter that interpreted under the provisions of 35 U.S.C. 112, sixth paragraph in accordance with the computer-based embodiments depicted in Figure 1, and further supported in the written disclosure. 

Response to Arguments
Applicants' amendments filed on December 16, 2020 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on OA_DATE.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claims 1-5 under 35 U.S.C. 112 second paragraph for being indefinite, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Willins et al. (US PGPub US 2005/0108646 A1), hereby referred to as “Willins”, in view of Tanaka et al. (US PGPub US 2019/0367030 A1), hereby referred to as “Tanaka”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the method of Claim 1, they apparatus of Claim 6 which specifically comprises the following features in combination with other recited limitations:
- A method for three-dimensional measurement and calculation of the geographic position of a target object based on a street view map, wherein the method comprises the following steps: 
- step 1: selecting two viewpoints in a viewing angle range covering the target object to be measured and calculated in the street view map; 
- step 2: obtaining the longitudes and latitudes of the two selected viewpoints; 
- step 3: adjusting a point on the a bottom and a top of the target object to a central position of the street view map under each viewpoint, respectively wherein a line connecting the point selected on the top and the point selected on the bottom is on a same vertical straight line; 
- step 4: obtaining viewing angle parameters of the target object relative to viewpoints in each state in step 3, including horizontal angle and pitch angle; 
- step 5: establishing two non-parallel spatial straight lines in a polar coordinate system according to two viewpoints and horizontal angles from the viewpoints to the bottom of the target object; 
- step 6: calculating the intersection of the two spatial straight lines, of which longitude and latitude are a position projected by the bottom of the target object onto a horizontal plane, wherein the projected position s an actual geographic position of the target object; 
- step 7: calculating a distance from any of the two selected viewpoints to the bottom of the target object on a horizontal plane according to the longitude and latitude of the viewpoint and the longitude and latitude of the bottom of the target object, and calculating relative heights of the top and bottom of the target object from the viewpoint respectively according to the pitch angles from the viewpoint to the top and bottom of the target object; 
- and step 8: obtaining the actual height of the target object by subtracting the relative height between the bottom of the target object and the viewpoint from the relative height between the top of the target object and the viewpoint.
These limitations and their equivalents are recited in independent claims 1 and 6, making these claims allowable subject matter. Likewise claims 2-5 are dependent upon claim 1, and claims 7-10 are dependent upon claim 6. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Willins et al. (US PGPub US 2005/0108646 A1), hereby referred to as “Willins”, Tanaka et al. (US PGPub US 2019/0367030 A1), hereby referred to as “Tanaka”, and the references cited in form PTO-1449. Applicant’s arguments submitted in “Remarks” dated December 16, 2020 are persuasive, and none of the references teaches the method recited in claim 1, nor the apparatuses recited in claim 16 and claim 29.  Especially, Willins was the most relevant reference, and was used in combination with Tanana to obviate the previously filed claimed limitations. However, applicant’s arguments submitted in “Remarks” regarding that Willins fails to obviate geographic positioning using a street view-based algorithm was persuasive, and the combination of Tanana failed to obviate the claimed features. Further amendments to address issues of clarity overcome the indefiniteness rejections under 35 U.S.C. 112 second paragraph. An updated search was performed with respect to the claimed inventive features for interference and non-patent literature search engines and did not result in the determination of any new prior art references as being pertinent to the claimed invention. As a result, the application is placed in condition for allowance. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

February 27, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662